DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3, 6, 8, 12, 14, 15, 18 and 20 in the reply filed on 8/29/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, lines 1-2, it is unclear how the first substrate-side electrode is formed on a surface of the first substrate at a position not overlapping the second substrate, thus claim is indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia et al. (US pub 20170317418).
	With respect to claim 1, Garcia et al. teach an RF circuit module comprising (figs. 1-17, particularly fig. 10 and associated text): 
a module substrate 1040 having electrodes 1044 for mounting components; 
a first substrate 1030 in which a first circuit is implemented, the first substrate being flip-chip bonded to the module substrate, and the first substrate having a first substrate- side conductor protrusion 1032 connected to one of the electrodes of the module substrate; and 
a second substrate 1010 in which a second circuit is implemented, the second substrate being mounted on the first substrate, the second substrate having a second substrate-side conductor protrusion 1050 connected to another one of the electrodes of the module substrate, and the second circuit including a radio-frequency amplifier circuit (antenna) configured to amplify an RF signal, wherein 
the first circuit includes a control circuit (para 0030) configured to control an operation of the second circuit, and 
the first substrate and the second substrate each have a conductor layer 1042 that makes up a circuit-to-circuit connection wire that electrically connects the first circuit and the second circuit without intervening the module substrate.  
With respect to claim 2, Garcia et al. teach the second substrate-side conductor protrusion is provided nearest to the second circuit.  
With respect to claim 6, Garcia et al. teach the first substrate is a substrate made of an elemental semiconductor, and the second substrate is a substrate made of a compound semiconductor.  
With respect to claim 8 as taught by present specification, Garcia et al. teach the first substrate is thinner than the second substrate.  
With respect to claim 12, Garcia et al. teach the first substrate has the first substrate-side conductor protrusion connected to the one of the electrodes of the module substrate, the second substrate has the second substrate-side conductor protrusion connected to the another one of the electrodes of the module substrate, and the first circuit and the second circuit face an electrode surface of the module substrate.  
With respect to claim 14, Garcia et al. teach a height of the first substrate-side conductor protrusion 10131 is less than a thickness of the first substrate 1030.  

 Claim(s) 15, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia et al. (US pub 20170317418).
	With respect to claim 15, Garcia et al. teach an RF circuit module comprising (figs. 1-17, particularly fig. 10 and associated text): 
a module substrate 1040 having electrodes 1044 for connecting components; 
a first substrate 1030 in which a first circuit electrically continuous with at least one of the electrodes of the module substrate is implemented; and 
a second substrate 1010 in which a second circuit electrically continuous with at least another one of the electrodes of the module substrate is implemented, 
wherein the first circuit or the second circuit includes a radio-frequency amplifier circuit (antenna) configured to amplify a radio-frequency signal, 
the circuit different from the circuit in which the radio-frequency amplifier circuit is implemented includes a control circuit (para 0030) configured to control an operation of the radio-frequency amplifier circuit, 
the first substrate and the second substrate overlap such that one of the first substrate and the second substrate is included in another one of the first substrate and the second substrate in plan view of the module substrate, and 
the first substrate and the second substrate have a conductor layer 1042 that makes up a circuit-to-circuit connection wire that electrically connects the first circuit and the second circuit without intervening the module substrate.  
With respect to claim 18, Garcia et al. teach the first substrate or the second substrate has a conductor protrusion 1032, 1050 connected to one of the electrodes of the module substrate, and the first circuit of the first substrate and the second circuit of the second substrate face an electrode surface of the module substrate.  
With respect to claim 20, Garcia et al. teach one of the first substrate and the second substrate includes another one of the first substrate and the second substrate in plan view of the module substrate, and the one of the first substrate and the second substrate has the conductor protrusion 1032 of which a height is less than a thickness of the first substrate 1030.  

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814